Citation Nr: 1101823	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  97-07 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a left heel disorder.



REPRESENTATION

Appellant represented by:	Ramon Irigoyen



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to July 
1991, with additional service in the United States Army Reserve 
prior to November 1990 and after July 1991.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.
			
In September 2003, June 2008, and March 2010 the Board remanded 
the matter for additional development.  That development having 
been completed, the claim has been returned to the Board and is 
now ready for appellate disposition.

The Board also notes that at the time of the last remand, an 
issue of entitlement to service connection for migraine headaches 
was also on appeal and was remanded for further development.  
Subsequently, in a rating decision of August 2010 service 
connection for this disorder was granted.  As such, it is no 
longer in appellate status and will not be addressed by the 
decision below.


FINDING OF FACT

The Veteran's left heel condition is attributable to a known 
clinical diagnosis, is not shown to be causally or etiologically 
related to active service, and is not shown to have manifested to 
a degree of 10 percent or more within one year from the date of 
separation from service.


CONCLUSION OF LAW

The criteria for service connection for a left heel condition 
have not been met. 
38 U.S.C.A. §§ 1110, 1117, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case seeks service connection for a left heel 
condition.  She contends that her heels were injured during 
active service while undergoing physical training while wearing 
boots in the desert and on gravel roads.  She claims that these 
surfaces caused too much pressure on her feet, causing her 
current condition. 

At the outset, the Board will first address two theories of 
presumptive service connection available for the Veteran's claim.  
First, certain diseases, chronic in nature, may be presumed to 
have been incurred in service, if the evidence shows that the 
disease became manifest to a degree of 10 percent or more within 
one year from separation from active service, even though there 
is no evidence of the disease during service. 38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Arthritis has been 
identified as a chronic disease subject to presumptive service 
connection under 38 C.F.R. § 3.309(a).  However, the Board finds 
that presumptive service connection is not warranted on this 
basis.  Although the earliest post-service medical treatment 
record pertaining to the Veteran's left foot or heel is dated 
from January 1992, within one year of her discharge from active 
duty, this record does not reflect a diagnosis of arthritis.  
According to 38 C.F.R. § 4.71a, DC 5003, arthritis must be 
objectively confirmed by X-ray.  Rather, the Veteran had a 
negative examination except for "tender stretching of plantar 
fascia bilaterally."  She was diagnosed with bilateral plantar 
fasciitis.  Because no diagnosis of arthritis was made within one 
year of the Veteran's service separation, the presumption for 
service connection for chronic diseases does not apply. 

In addition, Board has considered whether a grant of presumptive 
service connection under 38 C.F.R. § 3.317 is warranted.  A 
Persian Gulf Veteran shall be service-connected for objective 
indications of a qualifying chronic disability resulting from an 
illness manifested by one or more presumptive signs or symptoms 
that began during active military service and cannot be 
attributed to any known clinical diagnosis.  See 38 C.F.R. § 
3.317.  A Persian Gulf Veteran is a Veteran who had active 
military, naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317(d)(1).  A qualifying chronic disability means a chronic 
disability resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that are 
defined by a cluster of signs or symptoms; or any other illness 
that the Secretary determines warrants a presumption of service 
connection.  In addition, signs or symptoms which may be 
manifestations of undiagnosed illness or medically unexplained 
chronic multi symptom illness include, but are not limited to the 
following: fatigue, signs or symptoms involving skin, headache, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms involving 
the respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317. 
 
Here, the Veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War, and as such 
she is a Persian Gulf Veteran. See 38 C.F.R. § 3.317(d)(1).  
However, the competent medical evidence shows that a known 
clinical diagnosis has been assigned to her condition.  On VA 
examination in April 2010, for example, she was diagnosed with 
bilateral plantar fasciitis and bilateral calcaneal enthesopathy.  
As such, it cannot be concluded that the Veteran's condition is 
due to an undiagnosed illness and the provisions of 38 C.F.R. § 
3.317 cannot entitle her to a grant of presumptive service 
connection for an undiagnosed illness. 

Having ruled out presumptive service connection, the Board will 
now consider whether the Veteran is entitled to direct service 
connection on a nonpresumptive basis.  Generally, to prove direct 
service connection, a claimant must submit (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).
 
As already discussed, the evidence of record reflects a current 
diagnosis for the Veteran's left heel disorder.  As such, the 
first element of a direct service-connection claim has been 
satisfied.  
As for the in-service incurrence requirement, despite VA's best 
efforts during the fifteen years that this claim has been 
pending, VA has failed to obtain essential information about the 
character of the Veteran's reserve duty (including the exact 
dates of ACDUTRA and INDUTRA), as well as full service treatment 
records from that duty.  Very limited information and 
documentation has been received.  In the March 2010 decision, the 
Board found that exhaustive attempts have been made, and that 
further efforts to obtain this information would be futile.  The 
Board further noted that the record contains service treatment 
records, including from August 1997 and May 1996, indicating the 
presence of a heel problem.  The August 1997 document is a 
Department of Defense medical treatment record documenting heel 
pain and diagnosing a strain of the Veteran's feet.  The May 1996 
record is a Physical Profile indicating a bilateral heel 
condition.  As such, in the March 2010 decision, the Board 
conceded the in-service incurrence of this condition and ordered 
a VA examination to obtain a nexus opinion.  

In April 2010 a VA examination was conducted.  The examiner 
found, "[i]t is less likely as not that the Veteran's currently 
diagnosed condition (left heel condition" had their onset during 
service or are in any other way causally related to the Veteran's 
active duty service period."  The examiner determined that the 
in-service heel problem was "acute and transitory and without 
sequela," essentially due to the fact that the post-service 
treatment records are silent for treatment of a heel condition 
from 1992 until 1998.  While the Board notes that treatment 
actually was sought in the years 1993, 1996, and 1997, the Board 
agrees that the post-service medical record is largely devoid of 
complaints, treatment, or diagnoses pertaining to the Veteran's 
left foot or heel, and as such does not find the examiner's 
rationale inaccurate.  For example, in May 2010, March 2009, 
August 2008, March 2008, July 2007, and April 2007 VA treatment 
notes, the Veteran's lower extremities were assessed and no 
remarkable findings or complaints were documented.  In November 
2007, January 2007, April 2006, March 2002, and December 2001 VA 
treatment records the Veteran's musculoskeletal system was 
assessed and found negative for joint pain, swelling, arthritis, 
or myalgias.  While the Veteran did complain of joint pain or 
swelling in a few isolated instances, including in October 2005 
for example, these complaints were not made with regard to her 
left heel.  Aside from the complaints from the 1990s, the post-
service medical record is silent for any documentation pertaining 
to the Veteran's left heel.  

Further, there are no positive nexus opinions of record.  A VA 
examination was conducted in March 1996 but the examiner did not 
render a nexus opinion due to the fact that no pathology of the 
feet or heels was found.  For these reasons, the Board cannot 
find that service connection on a direct basis is justified.  The 
Board has considered the Veteran's arguments in support of her 
assertion that her left heel condition is related to service.  
However, the Veteran, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion in this regard. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). These 
arguments do not provide a factual predicate upon which 
compensation may be granted.  

Finally, the Board notes that service connection may be awarded 
for a "chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the Veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates the 
symptomatology to the Veteran's present condition.  38 C.F.R. § 
3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  The 
Board has closely reviewed the record in consideration of this 
theory of service connection but finds it is not applicable 
because the record does not show a continuity of symptomatology.  
As discussed above, while the Veteran complained of and received 
treatment for her left foot/heel in the 1990s, the most recent 
documentation of symptoms, aside from those noted on VA 
examinations sought in connection with this appeal, is from July 
1998.  Again, subsequent to this date the record is devoid of 
complaints, treatment, or diagnoses pertaining to the Veteran's 
left foot or heel.  Moreover, based on the available evidence the 
Board cannot find that the Veteran's present diagnoses were 
"chronic" in service.  For these reasons, service connection is 
also not justified under this theory of entitlement. 

As the evidence is not in equipoise, the benefit of the doubt 
rule is not for application.  The Veteran's claim is denied.
Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in June 2002, May 
2004, October 2006, and November 2008 provided the Veteran with 
an explanation of the type of evidence necessary to substantiate 
her claim, as well as an explanation of what evidence was to be 
provided by her and what evidence the VA would attempt to obtain 
on her behalf.  The October 2006 and November 2008 letters also 
provided the appellant with information concerning the evaluation 
and effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has no outstanding duty to inform the 
Veteran that any additional information or evidence is needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of her claim.  However, after she was 
provided the letters she was given a full opportunity to submit 
evidence, and her claim was subsequently readjudicated.  She has 
not claimed any prejudice as a result of the timing of the 
letters, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After VA provided this notice, the Veteran communicated on 
multiple occasions with VA, without informing it of pertinent 
evidence.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim, and to 
respond to VA notices.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand for 
further notification.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue has been 
obtained.  As discussed above, exhaustive attempts to obtain the 
Veteran's full service treatment records and duty and character 
of service have been made and futher attempts would be futile.  
The Veteran's post-service treatment records have been obtained 
and she had been afforded the opportunity for a hearing.  She has 
also been afforded two VA examinations.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate the 
Veteran's claim.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  

ORDER

Service connection for a left heel condition is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


